Citation Nr: 1516290	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  13-16 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 1985 rating decision that denied service connection for a sleeping sickness.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction has since been transferred to the RO in Reno, Nevada.  

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's appeal.  A review of VBMS reveals one document, an April 2014 statement from the Veteran's attorney.  The documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  The August 1985 rating decision that denied service connection for a sleeping sickness is final.  

2.  In determining that service connection for a sleeping sickness was not warranted, the August 1985 rating decision was consistent with, and reasonably supported by, the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.  


CONCLUSIONS OF LAW

1.  The August 1985 decision that denied a claim for service connection for a sleeping sickness is final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)].  

2.  The August 1985 rating decision, which denied a claim for service connection for a sleeping sickness, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.105 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to the Veteran's claim of CUE in the August 1985 rating decision as a matter of law.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C.A. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disable Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).  

II.  Analysis

The Veteran contends that there was clear and unmistakable error in the August 1985 RO rating decision with regard to the denial of service connection for a sleeping sickness.  

As an initial matter, the Board finds the August 1985 rating decision is final.  In a letter dated that same month, the Veteran was notified of the denial of benefits and his appellate rights.  However, he did not appeal the denial.  In this regard, the claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  Moreover, no new and material evidence regarding such matter was received within one year of the issuance of the August 1985 rating decision.  Therefore, the August 1985 rating decision is final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)]; see also 38 C.F.R. § 3.156(b).  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Furthermore, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that exited at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, supra.  

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).  

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, supra.  

To raise a valid claim of CUE, the Veteran must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, supra.  It must be remembered that there is a presumption of validity to otherwise final decisions, and that were such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  

The Veteran and his attorney contend that there was CUE in the August 1985 rating decision which denied service connection for a sleeping sickness.  Specifically, they allege that the VA failed to consider and apply the provisions of 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.303(b).  

As relevant to the general laws and regulations governing service connection in effect at the time of the August 1985 rating decision, such state that disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation as provided in this subchapter, but no compensation shall be paid if the disability is the result of the veteran's own willful misconduct.  See 38 U.S.C. 
§ 310 (West 1982) [38 U.S.C.A. § 1110 (West 2014)].

With respect to the provisions of 38 U.S.C.A. § 1111, a veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C. § 311 (West 1982) [38 U.S.C.A. § 1111 (West 2014)].

The implementing regulation provided that a veteran will be considered have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed prior thereto.  See 38 C.F.R. § 3.304(b) (1985) [(2014)].

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C. § 353 (West 1982) [38 U.S.C.A. § 1153 (West 2014)]; 38 C.F.R. § 3.306 (1985) [(2014)].

In November 1999, the Board denied a claim of CUE in the August 1985 rating decision that denied service connection for sleeping sickness, which was subsequently diagnosed and service-connected as narcolepsy.  At the time of the November 1999 Board decision, the Veteran and his representative alleged that the August 1985 rating decision was clearly and unmistakably erroneous because there was no evidence of record that the disability existed prior to service, and the Veteran was therefore entitled to the presumption of soundness.  Specifically, the Veteran's representative contended that the evidence of record did not rebut the presumption of soundness.  

The Board found that, although the RO did not expressly consider the presumption of soundness at the time of its August 1985 decision, it was not absolutely clear that the standard was not applied, and it was not absolutely clear that, if it had been applied, the results would have dictated that the RO reach a different conclusion.  The Board indicated that, even conceding that narcolepsy did not preexist service, there was still no definitive diagnosis.  Rather, following testing, including an electroencephalogram, no diagnosis was rendered.  The Board found that it was conceivable that reasonable minds could still have concluded, as did the RO, that the Veteran's sleeping disorder pre-existed service and was not aggravated by his service.  The Board found that, had the RO expressly considered the applicable statute, it would not have changed the outcome of the decision.  In this regard, the Board noted that the Veteran had not submitted evidence of a current disability at the time of the August 1985 decision.  It was not until he reopened his claim in 1993 that he submitted evidence of any diagnosis of narcolepsy, dating from 1991.  Without evidence of current disability, the Veteran's claim would not have prevailed.  

Based on the foregoing, the Board concluded that the final August 1985 rating decision, which denied service connection for a sleeping sickness, did not involve clear and unmistakable error.  The Veteran filed an appeal to the Court in January 2000.  The Court docket shows that in a January 2003 memorandum decision, the Court affirmed the Board's November 1999 decision.  The Veteran filed a notice of appeal with the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) in March 2003.  However, the Veteran voluntarily dismissed his appeal in May 2004. 

In an October 2006 claim, the Veteran and his representative contended that there was CUE in the August 1985 rating decision based on VA's failure to consider and apply the provisions of 38 U.S.C.A. §§ 105(a) and 1111.  In a June 2010 Board decision, which was not appealed, the Board found that, with respect to the provisions of 38 U.S.C.A. § 1111, this specific CUE allegation was already fully addressed and considered in the prior November 1999 Board decision, which was affirmed by the Court in January 2003.  The Board noted that each theory of CUE represents an entirely separate and distinct claim.  See Andre v. Principi, 301 F.3d 1354, 1362 (Fed. Cir. 2002).  However, once there is a final decision on a CUE motion concerning a prior RO decision on a particular issue, that prior RO decision on that issue can no longer be challenged on the grounds of CUE.  Therefore, the Board did not address the Veteran's and his representative's allegation of CUE based on VA's alleged failure to consider and apply the provisions of 38 U.S.C.A. 
§ 1111 in the August 1985 rating decision.

In regard to the Veteran's claim of CUE based on VA's alleged failed to consider and apply the provisions of 38 U.S.C.A. § 105(a), the June 2010 Board decision found no CUE in the August 1985 rating decision on such basis.  The Veteran did not appeal such decision to the Court and it is now final.  

In the instant appeal, insofar as the Veteran and his attorney have again claimed CUE in the August 1985 rating decision on the basis that VA failed to consider and apply the provisions of 38 U.S.C.A. § 1111, the Board need not address such allegation as it was already fully addressed and considered in the prior November 1999 Board decision, which was affirmed by the Court in January 2003.  

However, the Board may consider the Veteran and his attorney's argument regarding whether the August 1985 rating decision contained CUE based on the alleged failure of the RO to consider the applicability of 38 C.F.R. § 3.303(b) (1985) [(2014)].

Such regulation, as in effect at the time of the August 1985 rating decision, states: with chronic disease shown as such in service (or within the presumptive period under VA Regulation 1307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection for arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguishes from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  

In reviewing all of the evidence of record at the time of the August 1985 rating decision, the Board finds no clear and unmistakable error of fact or law with respect to the denial of service connection for a sleeping sickness.

The evidence before the RO in August 1985 included the Veteran's service treatment records.  The Veteran denied frequent trouble sleeping at the time of his January 1972 medical history.  The accompanying medical examination report shows no abnormalities.  A May 1972 treatment record indicated that the Veteran was falling asleep days and nights with pain in his head.  The examiner noted that the Veteran had had these problems for approximately one year's duration.  The examiner's impression was lethargy of questionable etiology and to rule out several possibilities, including narcolepsy.  A later May 1972 note includes a diagnostic impression of narcolepsy of questionable etiology.  However, later that month, following further evaluation, the impression was narcolepsy versus a slow growing central nervous system lesion.  A July 1972 EEG was normal.  The Veteran indicated that he had frequent trouble sleeping in his August 1975 medical history.  The accompanying medical examination report shows no abnormalities.  

The August 1985 rating decision denied the Veteran's claim, finding that the evidence of record, namely the Veteran's service treatment records, showed the Veteran's sleeping sickness existed prior to entry to active duty and did not show that it was aggravated incident to military service.  

There is no specific indication in the August 1985 rating decision that the provisions of 38 C.F.R. § 3.303(b) were considered.  Initially, the Board notes that that narcolepsy is not listed as a chronic disease under 38 C.F.R. § 3.309(a) (1985) [(2014)] subject to presumptive service connection based on chronicity or continuity of symptomatology under 38 C.F.R. § 3.303(b). The Veteran's attorney acknowledged in the May 2013 substantive appeal that narcolepsy (sleeping sickness) is not listed under § 3.309(a), but argued that it constitutes an organic disease of the nervous system, which is listed.  However, regardless of whether narcolepsy may be considered a chronic disease under VA regulations subject to presumptive service connection, the Board finds that, in the instant case, 38 C.F.R. § 3.303(b) is not applicable and, therefore, it was not error for the RO to not apply it in the August 1985 rating decision.

In this regard, the RO found the Veteran's sleeping sickness to have preexisted his military service.  Thus, the RO did not reach a discussion of the incurrence of such disease in service under 38 C.F.R. § 3.303(b), as such a discussion became irrelevant when the Veteran's condition was found to preexist service.  The August 1985 rating decision did not dispute the incurrence of signs or symptoms of a sleeping disorder in service.  In fact, such signs and symptoms are noted and discussed in the rating decision.  However, the extent to which these signs and symptoms indicate chronicity of a disability, or continuity of symptomatology, is not at issue when such disability has been found to preexist military service.  Thus, the Board finds that the Veteran's argument that the RO committed CUE in the August 1985 rating decision in not applying 38 C.F.R. § 3.303(b) is without legal merit.  

As discussed above, CUE requires a rigorous standard to be met.  A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  The Board notes in this regard that it is conceivable that reasonable minds could conclude, as the RO did, that the Veteran's sleeping sickness preexisted service, thus rendering a discussion of the chronicity or continuity of symptomatology related thereto moot.  The Board thus finds that the RO did not err in not applying the provisions of § 3.303(b), as such were irrelevant once the RO determined the Veteran's condition preexisted service.  In order to constitute CUE, the alleged error must have been outcome determinative and the error must have been based upon the evidence of record at the time of the original decision.  See Cook v. Principi, 318 F.3d 1334, 1344 (Fed. Cir. 2002).  The analysis of a CUE claim must be done without the benefit of hindsight and later accumulated evidence.  Based on the foregoing, the Board finds that there was no CUE in the August 1985 rating decision. 

In light of the above, the Board finds that the statutory and regulatory provisions existing at the time of the decision, specifically 38 C.F.R. § 3.303(b), were not incorrectly applied such that the outcome of the claim would have been manifestly different but for the error.  The Board also finds that the correct facts, as they were known at the time, were before the RO in making the August 1985 decision.  The appeal is accordingly denied.  

In making this determination, the Board notes that the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) do not apply to claims involving CUE.  See 38 C.F.R. § 20.1411(a).  


ORDER

The August 1985 rating decision that denied service connection for a sleeping sickness was not clearly and unmistakably erroneous, and the appeal is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


